Citation Nr: 0602457	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder claimed as paroxysmal atrial fibrillation.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
February 1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from a September 2004 
Board decision that denied entitlement to service connection 
for a cardiovascular disorder claimed as paroxysmal atrial 
fibrillation.  In June 2005, the Court vacated the September 
2004 Board decision and remanded the case to the Board for 
readjudication and the issuance of a new decision in 
compliance with the instructions of the joint motion of the 
parties before the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2005, the veteran's attorney advised the Board 
that additional argument and evidence would be submitted and 
requested that the case be returned to the RO for review of 
this evidence.  Thus, in responding to the Board's September 
2005 correspondence, the appellant did not waive the right to 
have the case remanded to the RO for review of the additional 
evidence and/or argument.

In addition, the parties to the joint motion agreed that the 
duty to assist was not met in the VA medical opinion the 
Board relied on since the examiner did not offer any basis or 
explanation for the opinion that scarlet fever (which the 
veteran had in service) does not cause ischemic heart 
disease.  Thus, the parties found that Board relied on an 
inadequate medical opinion, since the opinion without a 
statement of rationale did not comply with the RO examination 
request.  Indeed, the examination request stated that 
"Complete rationale for the opinion must be provided."  




Accordingly, the case is remanded for the following action: 

1.  To insure that VA's duty to notify 
pursuant to the VCAA has been fulfilled, the 
AMC should send the veteran a letter which 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159.  The AMC should specifically advise 
the veteran: of the nature of evidence 
necessary to substantiate his claim for 
service connection for a cardiovascular 
disorder, claimed as paroxysmal atrial 
fibrillation; what evidence, if any, VA will 
request on his behalf; and what evidence he 
is requested to provide.  

2.  The AMC should take appropriate steps to 
obtain any pertinent evidence and information 
identified but not provided by the veteran.  
If the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it should 
so inform the veteran and request him to 
submit the outstanding evidence.

3.  The AMC should arrange for the veteran to 
undergo an examination by a cardiologist.  It 
is imperative that the examiner review the 
pertinent medical records and other evidence 
in the claims file, to include any additional 
service obtained pursuant to this remand.  
The examining cardiologist should report any 
and all appropriate diagnoses of 
cardiovascular disease.  Specifically, the 
examiner should respond to the following 
question: Is it more likely (greater than 50 
percent probability), less likely (less than 
50 percent probability), or at least as 
likely as not (50 percent probability) that 
the veteran's current cardiovascular disease, 
including paroxysmal atrial fibrillation, if 
found, is/are etiologically related to the 
veteran's period of active service from May 
1944 to February 1946, to include the episode 
of scarlet fever treated in August 1944?  A 
rationale must be provided for all opinions 
expressed.

4.  The AMC should then readjudicate the 
veteran's claim.  If the AMC denies the 
benefits sought on appeal, it should provide 
the veteran and his representative a 
supplemental statement of the case. The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

